Order entered July 16, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00766-CV

                         IN THE INTEREST OF S.M.B., A CHILD

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-51444-2008

                                           ORDER
        Before the Court is appellant’s June 29, 2015 motion to transfer this case to the Eighth

District Court of Appeals at El Paso where a related case is pending under appellate cause

number 08-15-00144-CV. Pursuant to the procedure set forth in Miles v. Ford Motor Co., 914
S.W.2d 135, 137 n.2 (Tex. 1995) (per curiam), the Court is referring the motion to transfer the

case to the Texas Supreme Court. Although we question whether there is a reviewable order, we

conclude the matter is significantly related to the appeal pending with the El Paso Court of

Appeals. For this reason, the Fifth District Court of Appeals does not object to the transfer of

this case.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE